         Case 19-11369-mkn          Doc 24     Entered 05/06/19 09:02:59      Page 1 of 3



 1

 2

 3

 4
     Entered on Docket
 5 May 06, 2019
___________________________________________________________________
 6
     The Law Offices of Christine A. Roberts PLLC
 7   Christine A. Roberts, Esq.
     Nevada Bar No: 6472
 8   3815 S. Jones Blvd. Suite 5
     Las Vegas, NV 89103
 9   Telephone: (702) 728-5285
     Email: christine@crobertslaw.net
10
     Attorneys for HLS of Nevada LLC dba Nevada West Financial
11

12                                UNITED STATES BANKRUPTCY COURT
                                           District of Nevada
13

14   In Re                                            )   CASE NO.: BK-S- 19-11369-MKN
                                                      )
15   DEMETRIUS GLENN PORTER                           )   Chapter 7
                                                      )
16                                Debtor.             )   ORDER GRANTING MOTION RELIEF
                                                      )   FROM AUTOMATIC STAY
17                                                    )
                                                      )
18                                                    )   Hearing Date: May 1, 2019
                                                      )
19                                                    )   Hearing Time: 1:30 p.m.
                                                      )
20                                                    )
                                                      )
21                                                    )
                                                      )
22

23
             Creditor, HLS of Nevada LLC dba Nevada West Financial of the above-entitled bankruptcy
24
     Estate (“the Creditor”), having appeared by and through its attorney Christine A. Roberts, Esq. of
25
     The Law Offices of Christine A. Roberts PLLC, the Motion for Relief from the Automatic Stay
26
     having come on for hearing on May 1, 2019, at the hour of 1:30 p.m., and the Court being well and
27
     sufficiently satisfied, orders the following:
28

                                                     -1-
                                                                                                   346400-v1
         Case 19-11369-mkn         Doc 24     Entered 05/06/19 09:02:59        Page 2 of 3



 1          IT IS HEREBY ORDERED that the Motion is granted;

 2          IT IS FURTHER ORDERED that Creditor, HLS of Nevada LLC dba Nevada West

 3   Financial (“Creditor”) has relief from the automatic stay pursuant to 11 U.S.C. Section 362(d) to

 4   pursue all legal remedies relevant to the 2014 Volkswagen Jetta, Vin # 3VWD17AJ3EM224797

 5   automobile, including but not limited to, initiating or continuing with any repossession actions;

 6          IT IS FURTHER ORDERED that this order shall remain binding in the event the case is

 7   converted.

 8          IT IS SO ORDERED.

 9          Submitted by:

10    Dated this 1st day of May, 2019
11

12    ____/s/Christine A. Roberts________________
      CHRISTINE A. ROBERTS, ESQ.
13
      LAW OFFICES OF CHRISTINE A. ROBERTS
14    3815 S Jones Blvd. Suite 5
      Las Vegas, NV 89103
15    Attorney for HLS of Nevada LLC dba Nevada
      West Financial
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      -2-
                                                                                                    346400-v1
         Case 19-11369-mkn           Doc 24     Entered 05/06/19 09:02:59         Page 3 of 3



 1                                   LOCAL RULE 9021 DECLARATION

 2            In accordance with LR 9021, counsel submitting this document certifies that the order

 3   accurately reflects the Court’s ruling and that:

 4                The court has waived the requirement set forth in LR 9021(b)(1).

 5                No party appeared at the hearing; Debtor did not file an objection to the motion.

 6                I have delivered a copy of this proposed order to all counsel who appeared at the hearing,

 7   and any unrepresented parties who appeared at the hearing, and each has approved or disapproved the

 8   order, or failed to respond, as indicated below [list each party and whether the party has approved,

 9   disapproved, or failed to respond to the document]:

10                I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order

11   with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the

12   order.

13

14   Dated:      May 1, 2019                               LAW OFFICES OF CHRISTINE A. ROBERTS

15
                                                           By:     /s/Christine A. Roberts
16                                                                 CHRISITNE A. ROBERTS, ESQ.
                                                                   Attorney for Creditor, HLS of Nevada
17                                                                 LLC dba Nevada West Financial

18

19
20

21

22

23

24

25

26
27

28

                                                        -3-
                                                                                                         346400-v1
